


Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of May 1, 2013, by and between Nicholas
Lazzaro (the “Executive”) and Synchronoss Technologies, Inc., a Delaware
corporation (the “Company’’).  Except as otherwise provided herein, defined
terms are set forth in Section 10 below.

 

1.                                      Duties and Scope of Employment.

 

(b)                                 (a)                                
Position.                                               For the term of his
employment under this Agreement (the “Employment”), the Company agrees to
continue to employ Executive in the position of President of North America. 
Executive shall report to the Company’s President and Chief Operating Officer or
his or her designee.  It is understood that Executive will re-locate to Dallas,
Texas where he will be based.. Obligations to the Company.  During his
Employment, Executive (i) shall devote his full business efforts and time to the
Company, (ii) shall not engage in any other employment, consulting or other
business activity that would create a conflict of interest with the Company,
(iii) shall not assist any person or entity in competing with the Company or in
preparing to compete with the Company, and (iv) shall comply with the Company’s
policies and rules, as they may be in effect from time to time.

 

(c)                                  No Conflicting Obligations.  Executive
represents and warrants to the Company that he is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with his
obligations under this Agreement.  Executive represents and warrants that he
will not use or disclose, in connection with his Employment, any trade secrets
or other proprietary information or intellectual property in which Executive or
any other person has any right, title or interest and that his Employment will
not infringe or violate the rights of any other person.  Executive represents
and warrants to the Company that he has returned all property and confidential
information belonging to any prior employer.

 

(d)                                 Commencement Date.  This Agreement shall
govern the terms of Executive’s Employment effective as of May 1, 2013 (the
“Commencement Date”) through the Term (as defined in Section 5(a) below).

 

2.                                      Compensation

 

(a)                                 Salary.  The Company shall pay Executive as
compensation for his services a base salary at a gross annual rate of not less
than $412,000.  Such salary shall be payable in accordance with the Company’s
standard payroll procedures.  (The annual compensation specified in this
Subsection (a), together with any increases in such compensation that the
Company may grant from time to time, is referred to in this Agreement as “Base
Salary.”).

 

(b)                                Incentive Bonuses.  Executive shall be
eligible for an annual incentive bonus with a target amount equal to 80% of his
Base Salary (the “Target Bonus”).  Executive’s bonus (if any) shall be awarded
based on criteria established by the Company’s Board of Directors (the “Board”)
or its Compensation Committee.  Executive shall not be entitled to an incentive
bonus if he is not employed by the Company on the last day of the fiscal year
for which such bonus is payable.  Any bonus for a fiscal year shall be paid
within 21/2 months after the close of that fiscal

 

--------------------------------------------------------------------------------


 

year.  The determinations of the Board or its Compensation Committee with
respect to such bonus shall be final and binding.

 

3.                                      Vacation and Employee Benefits.  During
his Employment, Executive shall be eligible for paid vacations in accordance
with the Company’s vacation policy, as it may be amended from time to time, with
a minimum of 20 vacation days per year.  During his Employment, Executive shall
be eligible to participate in the employee benefit plans maintained by the
Company, subject in each case to the generally applicable terms and conditions
of the plan in question and to the determinations of any person or committee
administering such plan.

 

4.                                     Business Expenses.  During his
Employment, Executive shall be authorized to incur necessary and reasonable
travel, entertainment and other business expenses in connection with his duties
hereunder.  The Company shall reimburse Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies. 
Notwithstanding anything to the contrary herein, except to the extent any
expense or reimbursement provided pursuant to this Agreement does not constitute
a “deferral of compensation”  within the meaning of Section 409A of the Code,
(a) the amount of expenses eligible for reimbursement provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (b) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, and
(c) the right to payment or reimbursement hereunder may not be liquidated or
exchanged for any other benefit.

 

5.                                      Term of Employment.

 

(a)                                 Employment Term.  The Company hereby employs
Executive to render services to the Company in the position and with the duties
and responsibilities described in Section 1 for the period commencing on the
Commencement Date and ending upon the earlier of (i) December 31, 2014, and
(ii) the date Executive’s Employment is terminated in accordance with
Section 5(b) (the “Term”).  After the initial term of this Agreement Executive’s
Employment shall be “at will” and either Executive or the Company shall be
entitled to terminate Executive’s Employment at any time and for any reason,
with or without cause.  However, this Agreement will not govern the terms of
Executive’s employment after the Term.

 

(b)                                Termination of Employment.  The Company may
terminate Executive’s Employment at any time and for any reason (or no reason),
and with or without Cause, by giving Executive 30 days’ advance notice in
writing.  Executive may terminate his Employment by giving the Company 30 days’
advance notice in writing.  Executive’s Employment shall terminate automatically
in the event of his death.  The termination of Executive’s Employment shall not
limit or otherwise affect his obligations under Section 7.

 

(c)                                  Rights Upon Termination.  Upon Executive’s
termination of Employment for any reason, Executive shall be entitled to the
compensation, benefits and reimbursements described in Sections 1, 2, 3, and 4
for the period preceding the effective date of such termination.  Upon the
termination of Executive’s Employment under certain circumstances, Executive may
be

 

2

--------------------------------------------------------------------------------


 

entitled to additional severance pay benefits described in Section 6. The
payments under this Agreement shall fully discharge all responsibilities of the
Company to Executive. This Agreement shall terminate when all obligations of the
parties hereunder have been satisfied.

 

(d)                                 Rights Upon Death.  If Executive’s
Employment ends due to death, Executive’s estate shall be entitled to receive an
amount equal to his target bonus for the fiscal year in which his death
occurred, prorated based on the number of days he was employed by the Company
during that fiscal year. All amounts under this Section 5(d) shall be paid on
the first regularly scheduled payroll date that occurs on or after 60 days after
Executive’s date of death.

 

(e)                                  Rights Upon Permanent Disability.  If
Executive’s Employment ends due to Permanent Disability and a Separation occurs,
Executive shall be entitled to receive (i) an amount equal to his Target Bonus
for the fiscal year in which his Employment ended, prorated based on the number
of days he was employed by the Company during that fiscal year, and (ii) a lump
sum amount equal to the product of (A) 24 and (B) the monthly amount the Company
was paying on behalf of Executive and his eligible dependents with respect to
the Company’s health insurance plans in which Executive and his eligible
dependents were participants as of the date of Separation. The amounts payable
under this Section 5(e) shall be paid on the first regularly scheduled payroll
date that occurs on or after 60 days after Executive’s Separation.

 

6.                                      Termination Benefits.

 

(a)                                 Preconditions.  Any other provision of this
Agreement notwithstanding, Subsections (b) and (c) below shall not apply unless
Executive:

 

(i)                                     Has executed a general release of all
claims Executive may have against the Company or persons affiliated with the
Company (substantially in the form attached hereto as Exhibit A) (the
“Release”);

 

(ii)                                  Has returned all property of the Company
in Executive’s possession; and

 

(iii)                               If requested by the Board, has resigned as a
member of the Board and as a member of the boards of directors of all
subsidiaries of the Company, to the extent applicable.

 

Executive must execute and return the Release within the period of time set
forth in the Release (the “Release Deadline”). The Release Deadline will in no
event be later than 50 days after Executive’s Separation. If Executive fails to
return the Release on or before the Release Deadline or if Executive revokes the
Release, then Executive will not be entitled to the benefits described in this
Section 6.

 

(b)                                 Severance Pay in the Absence of a Change in
Control.  If, during the term of this Agreement and prior to the occurrence of a
Change in Control or more than 12 months following a Change in Control, the
Company terminates Executive’s Employment with the Company for a reason other
than Cause or Permanent Disability and a Separation occurs, then the Company
shall pay Executive a lump sum severance payment equal to (i) one and one-half
times his Base Salary in effect at the time of the termination of Employment,
(ii) his average annual bonus based on the actual amounts received in the
immediately preceding two years and (iii) the product of (A) 24 and (B) the
monthly amount the Company was paying on behalf of Executive

 

3

--------------------------------------------------------------------------------


 

and his eligible dependents with respect to the Company’s health insurance plans
in which Executive and his eligible dependents were participants as of the date
of Separation. If, during the term of this Agreement and prior to the occurrence
of a Change in Control or more than 12 months following a Change in Control,
Executive resigns his Employment for Good Reason and a Separation occurs, then
the Company shall pay Executive a lump sum severance payment equal to (i) one
times his Base Salary in effect at the time of the termination of Employment
(ii) his average annual bonus based on the actual amounts received in the
immediately preceding two years and a lump sum amount equal to the product of
(A) 24 and (B) the monthly amount the Company was paying on behalf of Executive
and his eligible dependents with respect to the Company’s health insurance plans
in which Executive and his eligible dependents were participants as of the date
of Separation. Notwithstanding anything herein to the contrary, in the event
that Executive Employment is terminated for a reason other than Cause or
Permanent Disability or Executive resigns his Employment for Good Reason under
this Subsection (b) within two years after commencement of employment with the
Company, then in lieu of using the average bonus received in the immediately
preceding two years for the above calculation, such calculation shall use his
Target Bonus in the year of termination if such termination under this
Subsection (b) occurs in the first year of employment with the Company and the
actual bonus Executive received during the first year of employment with the
Company if such termination under this Subsection (b) occurs in the second year
of employment with the Company. However, the amount of the severance payment
under this Subsection (b) shall be reduced by the amount of any severance pay or
pay in lieu of notice that Executive receives from the Company under a federal
or state statute (including, without limitation, the Worker Adjustment and
Retraining Notification Act).

 

(c)                                Severance Pay in Connection with a Change in
Control.  If, during the term of this Agreement and within 12 months following a
Change in Control, Executive is subject to an Involuntary Termination, then (i)
the Company shall pay Executive a lump sum severance payment equal to (x) two
times his Base Salary in effect at the time of the termination of Employment
plus two times Executive’s average bonus received in the immediately preceding
two years and (y) a lump sum amount equal to the product of (A) 24 and (B) the
monthly amount the Company was paying on behalf of Executive and his eligible
dependents with respect to the Company’s health insurance plans in which
Executive and his eligible dependents were participants as of the date of
Separation, (ii) the vesting of all stock options and shares of restricted stock
granted by the Company and held by Executive shall be accelerated in full as of
the date of the Involuntary Termination. Notwithstanding anything herein to the
contrary, in the event that Executive is subject to an Involuntary Termination
under this Subsection (c) within two years after commencement of employment with
the Company, then in lieu of using the average bonus received in the immediately
preceding two years for the above calculation, such calculation shall use his
Target Bonus in the year of the Involuntary Termination if such termination
under this Subsection (c) occurs in the first year of employment with the
Company and the actual bonus Executive received during the first year of
employment with the Company if such termination under this Subsection (c) occurs
in the second year of employment with the Company. However, the amount of the
severance payment under this Subsection (c) shall be reduced by the amount of
any severance pay or pay in lieu of notice that Executive receives from the
Company under a federal or state statute (including, without limitation, the
Worker Adjustment and Retraining Notification Act).

 

4

--------------------------------------------------------------------------------


 

(d)                                 Commencement of Severance Payments.  Payment
of the severance pay provided for under this Agreement will be made on the first
regularly scheduled payroll date that occurs on or after 60 days after
Executive’s Separation, but only if Executive has complied with the release and
other preconditions set forth in Subsection (a) (to the extent applicable).

 

7.                                      Non-Solicitation and Non-Disclosure.

 

(a)                                 Non-Solicitation.  During the period
commencing on the date of this Agreement and continuing until the second
anniversary of the date Executive’s Employment terminated for any reason,
Executive shall not directly or indirectly, personally or through others,
solicit or attempt to solicit (on Executive’s own behalf or on behalf of any
other person or entity) either (i) the employment of any employee or consultant
of the Company or any of the Company’s affiliates or (ii) the business of any
customer of the Company or any of the Company’s affiliates in a manner that
could constitute engaging in sale of goods or services in or for a Restricted
Business or otherwise interferes with Company’s relationship with such customer.

 

(b)                                 Non-Competition.  As one of the Company’s
executive and management personnel and officer, Executive has obtained extensive
and valuable knowledge and confidential information concerning the business of
the Company, including certain trade secrets the Company wishes to protect.
Executive further acknowledges that during his Employment he will have access to
and knowledge of Proprietary Information. To protect the Company’s Proprietary
Information, Executives agrees that during his Employment with the Company,
whether full-time or half-time and for a period of twelve (12) months after his
last day of Employment with the Company, he will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in a Restricted Business in a Restricted Territory. It is agreed
that ownership of (i) no more than one percent (1%) of the outstanding voting
stock of a publicly traded corporation, or (ii) any stock he presently owns
shall not constitute a violation of this provision.

 

(c)                                  Reasonable.  Executive agrees and
acknowledges that the time limitation on the restrictions in this Section 7,
combined with the geographic scope, is reasonable. Executive also acknowledges
and agrees that this provision is reasonably necessary for the protection of
Proprietary Information, that through his Employment he shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value which will be imparted to him. If any restriction set forth in
this Section 7 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

(d)                                 Non-Disclosure.  Executive has entered into
a Proprietary Information and Inventions Agreement with the Company, which is
incorporated herein by tills reference.

 

5

--------------------------------------------------------------------------------

 

8.                                      Successors.

 

(a)                                 Company’s Successors.  This Agreement shall
be binding upon any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets.  For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets which becomes bound by this Agreement.

 

(b)                                 Employee’s Successors.  This Agreement and
all rights of Executive hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

9.                                      Taxes.

 

(a)                                 Withholding Taxes.  All payments made under
this Agreement shall be subject to reduction to reflect applicable withholding
and payroll taxes or other deductions required to be withheld by law.

 

(b)                                 Tax Advice.  Executive is encouraged to
obtain his own tax advice regarding his compensation from the Company.
 Executive agrees that the Company does not have a duty to design its
compensation policies in a manner that minimizes Executive’s tax liabilities,
and Executive shall not make any claim against the Company or the Board related
to tax liabilities arising from Executive’s compensation.

 

(c)                                  Parachute Taxes.  Notwithstanding anything
in this Agreement to the contrary, if it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (“Total Payments”) to be made to Executive would otherwise exceed
the amount (the “Safe Harbor Amount”) that could be received by Executive
without the imposition of an excise tax under Section 4999 of Code, then the
Total Payments shall be reduced to the extent, and only to the extent, necessary
to assure that their aggregate present value, as determined in accordance the
applicable provisions of Section 280G of the Code and the regulations
thereunder, does not exceed the greater of the following dollar amounts (the
“Benefit Limit”): (i) the Safe Harbor Amount, or (ii) the greatest after-tax
amount payable to Executive after taking into account any excise tax imposed
under section 4999 of the Code on the Total Payments. All determinations to be
made under this subparagraph (c) shall be made by an independent public
accounting firm selected by the Company before the date of the Change of Control
(the “Accounting Firm”). In determining whether such Benefit Limit is exceeded,
the Accounting Firm shall make a reasonable determination of the value to be
assigned to the restrictive covenants in effect for Executive pursuant to
Section 7 of this Agreement, and the amount of his potential parachute payment
under Section 280G of the Code shall reduced by the value of those restrictive
covenants to the extent consistent with Section 280G of the Code and the
regulations thereunder. To the extent a reduction to the Total Payments is
required to be made in accordance with this subparagraph (c), such reduction
and/or cancellation of acceleration of equity awards shall occur in the order
that provides the maximum economic benefit to Executive. In the event that
acceleration of equity awards is to be reduced, such acceleration of vesting
also shall be canceled in the order that provides the maximum economic

 

6

--------------------------------------------------------------------------------


 

benefit to Executive.  Notwithstanding the foregoing, any reduction shall be
made in a manner consistent with the requirements of section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero. All of the fees and expenses of the Accounting Firm in
performing the determinations referred to in this subparagraph (c) shall be
borne solely by the Company.  The Company agrees to indemnify and hold harmless
the Accounting Firm from any and all claims, damages and expenses resulting from
or relating to its determinations pursuant to this subparagraph (c), except for
claims, damages or expenses resulting from the gross negligence or willful
misconduct of the Accounting Firm.

 

(d)                                 Section 409A.  Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.  If the Company determines that Executive is a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
his Separation, then (i) the severance payments under Section 6, to the extent
that they are subject to Section 409A of the Code, shall commence on the first
business day following (A) expiration of the six-month period measured from
Executive’s Separation, or (B) the date of Executive’s death, and (ii) the
installments that otherwise would have been paid prior to such date will be paid
in a lump sum when such payments commence.

 

10.                               Definitions.

 

(a)                                 Cause.  For all purposes under this
Agreement, “Cause” shall mean:

 

(i)                                     An unauthorized use or disclosure by
Executive of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the Company;

 

(ii)                                  A material breach by Executive of any
material agreement between Executive and the Company;

 

(iii)                               A material failure by Executive to comply
with the Company’s written policies or rules;

 

(iv)                              Executive’s conviction of, or plea of “guilty”
or “no contest” to, a felony under the laws of the United States or any State
thereof;

 

(v)                                 Executive’s gross negligence or willful
misconduct which causes material harm to the Company;

 

(vi)                              A continued failure by Executive to perform
reasonably assigned duties after receiving written notification of such failure
from the Board; or

 

(vii)                           A failure by Executive to cooperate in good
faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested Executive’s
cooperation.

 

(b)                                 Change of Control.  For all purposes under
this Agreement, “Change of Control” shall mean the occurrence of:

 

7

--------------------------------------------------------------------------------


 

(i)                                     The acquisition, by a person or persons
acting as a group, of the Company’s stock that, together with other stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the Company;

 

(ii)                                 The acquisition, during a 12-month period
ending on the date of the most recent acquisition, by a person or persons acting
as a group, of 30% or more of the total voting power of the Company;

 

(iii)                              The replacement of a majority of the members
of the Board, during any 12-month period, by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election; or

 

(iv)                             The acquisition, during a 12-month period
ending on the date of the most recent acquisition, by a person or persons acting
as a group, of the Company’s assets having a total gross fair market value
(determined without regard to any liabilities associated with such assets) of
80% or more of the total gross fair market value of all of the assets of the
Company (determined without regard to any liabilities associated with such
assets) immediately prior to such acquisition or acquisitions.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation’s assets).

 

(c)                                 Code.  For all purposes under this
Agreement, “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)                                Good Reason.  For all purposes under this
Agreement, “Good Reason” shall mean:

 

(i)                                    a change in Executive’s position with the
Company that materially reduces his level of authority or responsibility;

 

(ii)                                 a reduction in Executive’s base salary by
more than 10% unless pursuant to a Company-wide salary reduction affecting all
Executives proportionately;

 

(iii)                              relocation of Executive’s principal workplace
by more than 50 miles;

 

(iv)                             a substantial reduction, without good business
reasons, of the facilities and perquisites (including office space and location)
available to Executive immediately prior to such reduction; or

 

(v)                                a material reduction in the kind or level of
employee benefits to which Executive is entitled immediately prior to such
reduction with the result that Executive’s overall benefits package is
significantly reduced, unless such reduction is made in connection with a
reduction in the kind or level of employee benefits of employees of the Company
generally.

 

A condition shall not be considered “Good Reason” unless Executive gives the
Company written

 

8

--------------------------------------------------------------------------------


 

notice of such condition within 90 days after such condition comes into
existence and the Company fails to remedy such condition within 30 days after
receiving Executive’s written notice. In addition, Executive’s resignation must
occur within 12 months after the condition comes into existence.

 

(e)                                  Involuntary Termination.  For all purposes
under this Agreement, “Involuntary Termination” shall mean either (i) the
Company terminates Executive’s Employment with the Company for a reason other
than Cause or Permanent Disability and a Separation occurs, or (ii) Executive
resigns his Employment for Good Reason and a Separation occurs.

 

(f)                                   Permanent Disability.  For all purposes
under this Agreement, “Permanent Disability” shall mean Executive’s inability to
perform the essential functions of Executive’s position, with or without
reasonable accommodation, for a period of at least 120 consecutive days because
of a physical or mental impairment.

 

(g)                                  Proprietary Information.  For all purposes
under this Agreement, “Proprietary Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company.
By way of illustration but not limitation, Proprietary Information includes
(i) trade secrets, inventions, mask works, ideas, processes, formulas, source
and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; and
(ii) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(iii) information regarding the skills and compensation of other employees of
the Company.

 

(h)                                 Restricted Business.  For all purposes under
this Agreement, “Restricted Business” shall mean the design, development,
marketing or sales of software, or any other process, system, product, or
service marketed, sold or under development by the Company at the time
Executive’s Employment with the Company ends.

 

(i)                                     Restricted Territory.  For all purposes
under this Agreement, “Restricted Territory” shall mean any state, county, or
locality in the United States or around the world in which the Company conducts
business.

 

(j)                                    Separation.  For all purposes under this
Employment Agreement, “Separation” means a “separation from service,” as defined
in the regulations under Section 409A of the Code.

 

11.                               Miscellaneous Provisions.

 

(a)                                 Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, when delivered by
FedEx with delivery charges prepaid, or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of
Executive, mailed notices shall be addressed to him at the home address that he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Modifications and Waivers.  No provision of
this Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by Executive and by an
authorized officer of the Company (other than Executive). No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(c)                                  Whole Agreement.  This Agreement and the
Proprietary Information and Inventions Agreement supersede and replace any prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between Executive and the Company and constitute the
complete agreement between Executive and the Company regarding the subject
matter set forth herein.

 

(d)                                 Choice of Law and Severability.  This
Agreement shall be interpreted in accordance with the laws of the State of New
Jersey (except their provisions governing the choice of law). If any provision
of this Agreement becomes or is deemed invalid, illegal or unenforceable in any
applicable jurisdiction by reason of the scope, extent or duration of its
coverage, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

 

(e)                                  No Assignment.  This Agreement and all
rights and obligations of Executive hereunder are personal to Executive and may
not be transferred or assigned by Executive at any time. The Company may assign
its rights under this Agreement to any entity that assumes the Company’s
obligations hereunder in connection with any sale or transfer of all or a
substantial portion of the Company’s assets to such entity.

 

(f)                                   Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

/s/ Nicholas Lazzaro

 

Nicholas Lazzaro

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

By

 

 

 

Stephen G. Waldis

 

 

Chief Executive Officer

 

11

--------------------------------------------------------------------------------
